Citation Nr: 1041252	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-24 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the character of the appellant's discharge is a bar to 
basis entitlement to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The appellant had active service in the United States Navy from 
October 2001 to September 2002.  He was discharged under other 
than honorable conditions.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In April 2007, the appellant testified during a hearing before RO 
personnel: a transcript of that hearing is associated with the 
claims file.

In September 2009, the Board remanded this matter for additional 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the record reveals that the appellant has selected the 
Virginia Department of Veterans Services (VDVS) as his 
representative.  During the course of this appeal he apparently 
moved to California.  A review of the record, however, does not 
reveal that he has revoked his power of attorney to VDVS and the 
Roanoke, VA has continued to adjudicate the claim.  The VDVS has 
not, however, been provided with recent pertinent documents, 
including the supplemental statement of the case, nor were they 
offered an opportunity to make post-remand argument in this case.  
This organization no longer as an office in Washington, so the 
matter cannot be cured administratively.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should provide the VDVS with a 
supplemental statement of the case and offer 
them an opportunity to respond thereto.  
Thereafter, additional development, if 
indicated should be undertaken, or the case 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


